NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-17241

                Plaintiff-Appellee,             D.C. Nos.    4:16-cv-03588-YGR
                                                             4:12-cr-00235-YGR-2
 v.

OTIS MOBLEY,                                    MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                             Submitted July 14, 2020**
                             San Francisco, California

Before: TALLMAN and HUNSAKER, Circuit Judges, and SILVER,*** District
Judge.

      Otis Mobley appeals the district court’s denial of his motion under 28 U.S.C.

§ 2255 to set aside his sentence. We have jurisdiction under 28 U.S.C. § 2253(a)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
and 28 U.S.C. § 1291, and we dismiss the appeal.

      Mobley pleaded guilty to violations of 18 U.S.C. §§ 111(b) and 924(c) after

attempting to rob a federal agent at gunpoint during a grenade-launcher-sale gone

wrong. See United States v. Mobley, 803 F.3d 1105, 1107 (9th Cir. 2015). He was

sentenced to 114 months’ imprisonment: 30 months for § 111(b) and 84 months

consecutive for § 924(c). Mobley moved under § 2255 to vacate his sentence,

contending that § 111(b) cannot constitute a “crime of violence” under § 924(c) in

light of the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319

(2019), which struck down § 924(c)(3)(B) (the “residual clause”) as

unconstitutionally vague. The government claims Mobley’s sentence can be

justified under § 924(c)(3)(A) (the “elements clause”) which defines as a crime of

violence any felony that “has as an element the use, attempted use, or threatened

use of physical force against the person or property of another.”

      Mobley’s collateral-attack waiver is valid, but it does not prevent us from

looking at the merits of Mobley’s petition to see if his sentence is “illegal” after

Davis. See United States v. Torres, 828 F.3d 1113, 1125 (9th Cir. 2016). The

waiver question thus collapses into the merits: if Mobley’s sentence is illegal, his

waiver is no bar to the suit; if his sentence remains valid, the waiver bars the

petition. The government concedes this point in its brief.

      We review the district court’s denial of Mobley’s § 2255 petition de novo,


                                           2
see United States v. Fultz, 923 F.3d 1192, 1194 (9th Cir. 2019), along with its

determination that a crime is categorically violent, see United States v. Begay, 934

F.3d 1033, 1037 (9th Cir. 2019). The legality of Mobley’s sentence is controlled

by United States v. Juvenile Female, 566 F.3d 943 (9th Cir. 2009). We held there

that § 111(b) is categorically violent; that is, that every violation of § 111(b)

necessarily entails the use of force against a person, or the threat or attempt of the

same. Id. at 947–48. That holding binds us. See United States v. Shelby, 939 F.3d

975, 978 (9th Cir. 2019) (later panel may decline to apply prior holding only if it is

“clearly irreconcilable with a subsequent Supreme Court decision”) (internal

quotation marks omitted).

      Because § 111(b) is categorically violent, Mobley’s sentence is justified

under § 924(c)’s elements clause. We therefore enforce his collateral-attack

waiver.

      DISMISSED.




                                           3